{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Jeffrey W. Farkas, Attorney Registration No. 0061547, last known business address in Columbus, Ohio.
{¶ 2} The court coming now to consider its order of March 6, 2002, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with the second year stayed and respondent placed on probation for the second year, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶3} IT IS ORDERED by the court that the final year of respondent’s suspension be stayed and that he be placed on probation for a period of one year in accordance with Gov.Bar R. V(9) and consistent with the opinion rendered herein on March 6, 2002. It is further ordered that respondent shall complete six hours of approved continuing legal education dealing with law office procedures as part of his general continuing legal education requirements under Gov.Bar R. X.
{¶ 4} It is further ordered that on or before 30 days from the date of this order, relator, Columbus Bar Association, file with the Clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9), who will oversee respondent’s practice and office procedures, with periodic reports to be made to relator.
{¶ 5} It is further ordered that at the end of respondent’s probationary period, the relator file with the Clerk of this court a report indicating whether respondent, during his probationary period, complied with the terms of the probation.
{¶ 6} It is further ordered that on or after one year from the date of this order, respondent may apply for termination of probation as provided in Gov.Bar R. V(9). It is further ordered that respondent’s probation shall not be terminated and respondent shall not be reinstated to the practice of law until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9)(D); (2) respondent complies with this and all other orders issued by this court; (3) respondent complies with the Rules for the Government of the Bar of *1209Ohio; (4) relator files with the Clerk of this court a report indicating that respondent complied with the terms of the probation; and (5) this court orders that the probation be terminated.
{¶ 7} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 8} For earlier case, see Columbus Bar Assn. v. Farkas (2002), 94 Ohio St.3d 419, 763 N.E.2d 1158.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.